/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 04/27/2022 amendment/responses in the application of NOYES et al. for “DEVICES FOR TIME DIVISION MULTIPLEXING OF STATE MACHINE ENGINE SIGNALS” filed 08/31/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-20 are now pending. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEWALD et al. (US 2009/0300254 A1), hereinafter NEWALD.
Regarding claim 17, NEWALD discloses a method, comprising: 
routing, along a first routing line (input/output bus from the memory 300 with respect to state machine 502, see figures 2, 10-12), a first result received from a first group of state transition elements during a first portion of a data cycle (one of the state machine 502 or automaton given access during channel A, see ¶ 0092, see figures 10 and 12; the automatons are inside message handler 200 checks and control input/output from memory 300 during first potion of data cycle, see ¶ 0091 and figures 10-12); and 
routing, along the first routing line (input/output bus from memory 300 with respect to state machine 503, see figures 2, 10-12), a second result received from a second group of state transition elements during a second portion of the data cycle (one of the state machine 503 or automaton, see figure 10, give access to memory 300 during the channel B, see figures 10-12). 
Regarding claim 18, NEWALD discloses routing, along a second routing line (the input/output bus from memory 300 with respect state machine 501), a third result received from a third group of state transition elements during the first portion of the data cycle (arbiter finite state automaton AFSM 500 ensures that, for the case when more than one of the three finite state machines 501-503 makes a request for access to message memory 300, the access is distributed with clock-pulse timing and in alternation to requesting finite state machines 501-503, see ¶ 0092, 0094; )
Regarding claim 19, NEWALD discloses along a second routing line, a third result received from a third group of state transition elements during a third portion of the data cycle (the accessing by the automatons are dynamically allocated, see figure 12 and ¶ 0092-0094). 
Regarding claim 20, NEWALD discloses routing, along the first routing line, a third result received from a third group of state transition elements during a third portion of the data cycle (the accessing by the automatons are dynamically allocated, see figure 12 and ¶ 0092-0094).

Allowable Subject Matter
Claims 1-16 are allowed.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant’s argument.  Figure 2 shows the message handler (MHD) 200 is connected to memory 300 via input/output bus line.  The MHD 200 have a plurality of state machines 501-503 for control accessing the memory 300 (see figure 10).   NEWALD discloses the following:
The message memory is represented by 300, and the two buffers for channel A and channel B are represented by 206 and 205, respectively… First state automaton IOBF-FSM, designated by 501, controls data transfer Z1A and Z1B, i.e., from input buffer 201 to message memory 300 and from message memory 300 to output buffer 202... The same holds true for transmission Z2 between the message memory and buffer 206. This data transmission is controlled by TBF1-FSM, that is, state machine 502 for channel A. Transmission Z3 between message memory 300 and buffer 205 is controlled by state automaton TBF2-FSM, that is, 503. Here, as well, the data are transferred via data buses with a word length of, e.g., 32 bits, any other bit number likewise being possible here. Normally, the transfer of a complete message object via the indicated transmission paths requires a plurality of clock-pulse periods T. Therefore, the transmission time is divided specific to clock-pulse periods T by the arbiter, i.e., AFSM 500. Thus, FIG. 11 shows the data paths between the memory components controlled by message handler 200. To ensure the data integrity of the message objects stored in message memory 300, data should advantageously be exchanged at the same time on only one of the paths shown, i.e., Z1A and Z1B as well as Z2 and Z3 (see ¶ 0091). 

In another words, the memory 300 output or input data based on the control or access of state machine 502, 503, 501 (first, second, third results), respectively along data bus (first and second output line) that connecting between memory 300 and MHD 200 (see figure 2).  Therefore, NEWALD discloses the claimed subject matters “first routing line” or “second routing line.” 

NEWALD, further discloses:
To guarantee this data integrity, the data transmission, especially the forwarding in communications module 100, is undertaken by message handler (MHD) 200. In this connection, message handler 200 is shown in FIG. 10. Message handler 200 is representable in its functionality by a plurality of state machines or state automatons, that is, finite automatons referred to as finite state machines (FSM). In this instance, at least three finite state machines are provided, and in one special specific embodiment, four finite state machines are provided. A first finite state machine is the IOBF-FSM (input/output buffer state machine), designated by 501. This IOBF-FSM could also be subdivided into two finite state machines, depending on the transmission direction, with respect to the input buffer 201 or the output buffer 202, IBF-FSM (input buffer FSM) and OBF-FSM (output buffer FSM); a maximum of five state automatons (IBF-FSM, OBF-FSM, TBF1-FSM, TBF2-FSM, AFSM) would thereby be conceivable. However, one joint IOBF-FSM may be provided. In accordance with the exemplary embodiment, a second finite state machine is subdivided here into two blocks 502 and 503 and serves the two channels A and B with respect to memories 205 and 206, as described in connection with FIG. 2. In this context, one finite state machine may be provided to serve both channels A and B, or else, as in the described form, one finite state machine TBF1-FSM designated by 502 (transient buffer 1 (206, RAM A) state machine) for channel A, and one TBF2-FSM designated by 503 (transient buffer 2 (205, RAM B) state machine) for channel B (see ¶ 0080). 
	
As cited above, each FSM may be sub-divided into two finite state machines depend on the function of input/output mode.  One skill in the art would recognized that each of the state machine comprise of a plurality of logic gates or elements.  Therefore, each state machine comprises of a group of transition elements. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412